709 S.E.2d 921 (2011)
STATE
v.
Robert Albert TILLETT.
No. 39P11-1.
Supreme Court of North Carolina.
June 15, 2011.
Robert Albert Tillett, Clinton, for Tillett, Robert Albert.
Anne M. Middleton, Assistant Attorney General, for State of North Carolina.
C. Colon Willoughby, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 25th of January 2011 by Defendant for Notice of Appeal:
"Motion Dismissed ex mero motu by order of the Court in conference, this the 15th of June 2011."